Citation Nr: 0123429	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  01-03 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  The propriety of the rating assigned the veteran's 
service-connected calcified indurated muscles of both thighs, 
currently evaluated as 10 percent disabling.
 
2.  The propriety of the rating assigned the veteran's 
service-connected calcified indurated muscles of both 
shoulders, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

Some of the veteran's service records were apparently lost in 
a fire at the National Personnel Records Center.  Records on 
file show that the veteran served on active duty with the 
U.S. Army from May 1931 to May 1934, and that he served with 
the U.S. Navy Reserves from January 1942 to November 1945.  A 
subsequent report of separation shows that the veteran had 
additional service from September 1949 to March 1950.  
Records on file also indicate that the veteran received a 
Purple Heart for service in Korea in 1951.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 decision by the RO that granted 
service connection under 38 U.S.C.A. § 1151 for calcified 
indurated muscles in both thighs and both arms secondary to 
Talwin injections.  By that decision, the RO assigned a 10 
percent disability rating for both thighs and a 10 percent 
disability rating for both arms.  In January 2001, the 
veteran submitted a notice of disagreement (NOD) as to the 
amount of the ratings.

The Board points out that the United States Court of Appeals 
for Veterans Claims (known previously as the United States 
Court of Veterans Appeals, prior to March 1, 1999) 
(hereinafter Court) recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection and a claim for an 
increased rating of a service-connected condition.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In the case of an initial 
rating, (as is the case here), separate ratings can be 
assigned for separate periods of time--a practice known as 
"staged" rating.  In light of this Court decision, the 
issues have been recharacterized as noted above. 

On his April 2001 VA Form 9, the veteran appears to have 
raised a claim of service connection for a psychiatric 
disorder as secondary to his service-connected problems.  As 
this issue has not been addressed by the agency of original 
jurisdiction, it is referred to the RO for action deemed 
appropriate.  


REMAND

The disability due to the veteran's service-connected 
calcified indurated muscles in the right and left thighs has 
been rated 10 percent disabling as analogous to  38 C.F.R. 
§ 4.71a, Diagnostic Code 5019 (for painful or limited 
motion).  Likewise, the disability due to the veteran's 
service-connected calcified indurated muscles in the right 
and left shoulders has also been rated 10 percent disabling 
as analogous to Diagnostic Code 5019.  The Board notes that 
the RO had assigned one rating for a bilateral condition in 
the muscles of the shoulders and one rating for a bilateral 
condition of the muscles of the thighs.  

The veteran essentially contends that his service-connected 
calcified indurated muscles impair his ability to function 
normally and cause more severe disability than reflected in 
the two 10 percent evaluations currently assigned.  He 
reports hard and painful "knots" in the legs and he states 
that standing or walking for more than 30 minutes results in 
constant pain, fatigue, cramps, and numbness in the legs.  He 
also complains of weakness, incoordination and fatiguing in 
the shoulders, and he asserts that this impairment has 
resulted in little or no digital control of the right hand.

VA examinations performed in October 2000 showed a great deal 
of hardening palpably in the middle to proximal aspects of 
the anterior thighs with very hard calcifications in the 
thighs and lateral aspect of the shoulders in the deltoid 
muscles.  Findings on physical examination included full 
range of motion in both shoulders, both knees and both hips.  
The impression included bilateral anterior thigh myositis 
ossificans or heterotopic bone formation, bilateral shoulder 
myositis ossificans or heterotopic bone formation in the 
deltoid muscles, and bilateral hip ossification.

The Board finds that the current ratings of the veteran's 
service-connected disabilities are inadequate.  Initially, it 
is noted that the veteran's thigh and shoulder disabilities 
have been rated as bilateral disabilities without 
consideration of whether they should be separately rated, so 
that evaluations more accurately reflect the actual 
disability to each of the right and left shoulders and the 
right and left thighs. The evaluation of the same 
manifestations under various diagnoses is to be avoided.  
Esteban v. Brown, 6 Vet.App. 259 (1994)  For determining 
whether a separate rating is appropriate, the critical 
element is that none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other.  Since the veteran's 
disabilities involve affected body parts on both sides of the 
body, they may be evaluated separately, and not in 
conjunction with a parallel disability on the opposing side.  
Thus, this case must be remanded for a new examination to 
obtain the specific medical findings necessary to consider 
rating the veteran's service-connected conditions 
individually, based on disability to the right shoulder, the 
left shoulder, the right thigh, and the left thigh.

Additionally, following review of the medical evidence, the 
RO should consider rating the service-connected disorders 
under all rating provisions that are possibly applicable.  
While the current 10 percent disability ratings assigned 
under the provisions of 38 C.F.R. § 4.71(a) contemplate 
painful or limited motion of a major joint or group of minor 
joints, the veteran's symptoms may be more appropriately 
rated under the provisions of 38 C.F.R. § 4.73, the schedule 
of ratings for muscle injuries.      

Finally, the Board points out that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The new law contains revised notice provisions and additional 
requirements pertaining to VA's duty to assist.  See 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 
2001).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCCA, November 9, 2000, 
or filed before the date of enactment and not yet final as of 
that date.  VCCA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCCA, 
and because the RO denied the veteran's claim without further 
evidentiary development, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See VCCA, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096-2099 (2000); 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West Supp. 2001). 
 
To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

2.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him the opportunity to submit any 
additional medical evidence, additional 
information, or further argument to 
support his claims  for increased 
ratings.  In so doing, the veteran should 
be asked to submit medical evidence 
pertaining to the nature and severity of 
symptoms of his calcified indurated 
muscles in the thighs and shoulders. 

3.  The RO should obtain all available 
records, VA and private, related to 
treatment of the symptoms of the 
veteran's service-connected disorders.

4.  With the additional information on 
file, the veteran should be scheduled for 
a VA examination to determine the current 
severity of his service-connected 
disorders of the muscles in the right 
shoulder, the left shoulder, the right 
thigh, and the left thigh.  Any necessary 
special studies, to include X-rays, 
should be performed.  The claims folder 
and a copy of this REMAND must be made 
available to the examining physician for 
review, and the examiner's report should 
reflect consideration of the pertinent 
medical history.  The examiner's report 
should fully set forth all current 
complaints and pertinent clinical 
findings.

a.  It is specifically requested 
that the examiner indicate the 
extent to which the veteran has 
functional impairment in affected 
joints as a result of pain, 
limitation of motion, weakness, 
excess fatigability, or 
incoordination due to service-
connected disability - including at 
times when his symptoms are 
purportedly most noticeable, such as 
during prolonged sitting or 
standing, or during flare-ups.  See 
38 C.F.R. §§ 4.40, 4.45 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 
205-07 (1995).

b.  In this regard, the examiner 
should comment as to the presence or 
absence of any:  limitation in range 
of motion (with specific 
measurements); instability, weakness 
or decreased strength; fatigue on 
account of the service-connected 
disability, including during 
prolonged physical activity of any 
sort, or during routine activities 
that are part and parcel of his day-
to-day experiences; functional 
impairment in each of the shoulders 
and each of the thighs as a result 
of pain attributable to the service-
connected disability and shown by 
visible behavior such as facial 
expression or wincing on pressure or 
manipulation; incoordination or an 
impaired ability to execute skilled 
movements smoothly as a result of 
the service-connected disabilities.    

c.  For each of the above-cited 
symptoms identified, the examiner 
should comment on the severity of 
the symptom, and its effects on the 
veteran's ability to function in 
routine activities involved in his 
day-to-day living experiences, at 
his job, during prolonged physical 
activity of any sort, and during 
flare-ups.  To the extent possible, 
functional loss attributable to any 
of the above should be expressed in 
terms of additional degrees of loss 
of motion.

d.  All examination findings, along 
with the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a 
typewritten report. 

5.  The RO should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If deficient 
in any manner, they should be returned, 
along with the claims files, for 
corrective action.

6.  Thereafter, the RO should 
readjudicate these claims, giving 
consideration to all applicable rating 
provisions including those for rating 
muscle injury and those involving 
assignment of separate evaluations for 
each body part affected.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




